Citation Nr: 1147008	
Decision Date: 12/27/11    Archive Date: 01/09/12

DOCKET NO.  08-33 517	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for glaucoma.

3.  Entitlement to service connection for hepatitis C.

4.  Entitlement to an increased rating for posttraumatic stress disorder (PTSD), currently evaluated as 50 percent disabling.

5.  Entitlement to an initial rating in excess of 20 percent for right leg peripheral neuropathy.

6.  Entitlement to an initial rating in excess of 20 percent for left leg peripheral neuropathy.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty from April 1966 to June 1969 and from September 1971 to August 1974.

This matter comes before the Board of Veterans' Appeal (Board) on appeal from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

In November 2008, the Veteran withdrew his request for a personal hearing before a Veterans' Law Judge traveling to the RO.  Therefore, the Board finds that adjudication of the current appeal may go forward without scheduling him for such a hearing.

The claims of service connection for glaucoma and hepatitis C as well as the claims for higher ratings for PTSD and peripheral neuropathy of the right and left leg are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.






FINDING OF FACT

The preponderance of the competent and credible evidence is against a finding that current tinnitus is related to service despite the claimant being a combat Veteran.


CONCLUSION OF LAW

Tinnitus was not incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 1154(b), 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an appropriate claim form, instructions for completing it, and notice of information necessary to complete the claim if it is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a duty to notify the claimant of the information and evidence needed to substantiate and complete a claim, i.e., existence of a current disability, the degree of disability, and the effective date of any disability benefits.  The appellant must also be notified of what specific evidence he is to provide and what evidence VA will attempt to obtain.  Third, VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  This includes obtaining all relevant evidence adequately identified in the record and, in some cases, affording VA examinations.  38 U.S.C.A. § 5103A. 

In Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006), the United States Court of Appeals for Veterans Claims (Court) observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See 38 U.S.C. § 5103(a).  

Initially, the Board finds that there is no issue as to whether the Veteran was provided an appropriate application form or issue as to whether the claimant has veteran status.  

Next, the Board finds that letters dated in September 2006, January 2007, and July 2007, prior to the August 2007 rating decision, provided the Veteran with notice that fulfills the provisions of 38 U.S.C.A. § 5103(a) including notice of the laws and regulations governing disability ratings and effective dates as required by the Court in Dingess, supra.  Moreover, the Board finds that even if the above letters did not provided adequate 38 U.S.C.A. § 5103(a) notice that this notice problem does not constitute prejudicial error in this case because the record reflects that a reasonable person could be expected to understand what was needed to substantiate the claims after reading the above letter as well as the rating decisions and the statement of the case.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  

As to the duty to assist, the Board finds that VA has secured all available and identified pertinent in-service and post-service evidence including the Veteran's service treatment records and post-service records from the Denver VA Medical Center.  

As to the claim of service connection for tinnitus, the Veteran was provided a VA examination in July 2007 which is adequate to adjudicate the claim because, after a review of the record on appeal and an examination of the claimant, the examiner opined as to the origin of the Veteran's disability which opinion is supported by citation to relevant evidence found in the claims file.  See 38 U.S.C.A. § 5103A(d); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

In summary, the facts relevant to this appeal have been properly developed and there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A or 38 C.F.R. § 3.159.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the appeal.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

In adjudicating the claims below, the Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims files shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Claim

The Veteran contends that his tinnitus was directly caused by his military service including exposure to small arms fire and explosions as an Anti-tank man while in training and thereafter while in combat in the Republic of Vietnam, including during the documented incident when he sustained a shell fragment wound to his right wrists.

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 C.F.R. § 3.303(b).  In addition, service connection may also be granted on the basis of a post-service initial diagnosis of a disease, where the physician relates the current condition to the period of service.  38 C.F.R. § 3.303(d).

Additionally, the law also provides that, in the case of any veteran who engaged in combat with the enemy, the Secretary shall accept as sufficient proof of service connection of any disease or injury alleged to have been incurred in or aggravated by such service, satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, condition, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service and, to that end, shall resolve every reasonable doubt in favor of the veteran.  Service connection of such injury or disease may be rebutted by clear and convincing evidence to the contrary.  38 U.S.C.A. § 1154(b).

In order to establish service connection for the claimed disability, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  The requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim."  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

In evaluating the evidence in any given appeal, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006); Charles v. Principi, 16 Vet. App. 370 (2002); Klekar v. West, 12 Vet. App. 503, 507 (1999); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  In doing so, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  

As to the presumptions found at 38 U.S.C.A. § 1154(b), the record shows that the Veteran sustained a shell fragment wound to the right wrist while in combat in the Republic of Vietnam in March 1968.  Therefore, the Board finds that the claimant is a combat Veteran.  See 38 U.S.C.A. § 1154(b).  Accordingly, the Veteran is entitled to a presumption regarding in-service occurrence of any incident if consistent with the circumstances, condition, or hardships of such service.

As to service incurrence under 38 C.F.R. § 3.303(a), the Board notes that being exposed to the loud noise caused by small arms fire and explosions is consistent with the circumstances, condition, and hardships of the claimant's service.  See 38 U.S.C.A. § 1154(b).  The Board also finds that the Veteran is both competent and credible to report on what he can see and feel such as ringing in his ears and difficulty seeing while on active duty.  See Davidson, supra; Buchanan, supra; Jandreau, supra; Charles, supra.  

On the other hand, the Board notes that service treatment records, including the June 1969 separation examination, August 1972 enlistment examination, and March 1973 reenlistment examination, are negative for complaints of, symptoms of, or a diagnosis of tinnitus or glaucoma while on active duty.  In fact, when examined in June 1969, August 1972, and March 1973 it was specifically opined that examination of the eyes and ears was normal.  Likewise, while the Veteran was afforded a January 1974 audiological examination while on active duty, he did not complain at that time of problems with ringing in his ears.

The Board finds more compelling the negative service treatment records and the normal examinations than the Veteran's and his representative's claims that he had problems with his tinnitus while on active duty even though the presumptions found at 38 U.S.C.A. § 1154(b) apply to the current appeal.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd., 230 F.3d 1330 (Fed. Cir. 2000) (service incurrence may be rebutted by the absence of medical treatment for the claimed condition for many years after service); Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting that the definition of evidence encompasses "negative evidence" which tends to disprove the existence of an alleged fact).  

Given the above, the Board finds that entitlement to service connection for tinnitus based on in-service incurrence must be denied despite the fact that the claimant is a combat Veteran.  38 U.S.C.A. §§ 1110, 1154(b); 38 C.F.R. § 3.303(a). 

As to post-service continuity of symptomatology under 38 C.F.R. § 3.303(b), the Board finds that the length of time between the Veteran's separation from his final period of active duty in 1974 and the first complaints of tinnitus in 2005 to be compelling evidence against finding continuity.  Put another way, the at least twenty-five year gap between the Veteran's discharge from active duty and the first evidence of either of the claimed disorders weighs heavily against his claims.  See Maxson, supra; Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (holding that VA did not err in denying service connection when the Veteran failed to provide evidence which demonstrated continuity of symptomatology, and failed to account for the lengthy time period for which there is no clinical documentation of his low back condition).

In this regard, the Board acknowledges, as it did above, that the Veteran is competent to give evidence about what he sees and feels; for example, the claimant is competent to report that he had problems with ringing in his ears since service.  See Davidson, supra; Buchanan, supra; Jandreau, supra; Charles, supra.  The Board also acknowledges that the Veteran's representative is competent to give evidence about the claimant appearing to have trouble hearing him talk.  Id.

However, upon review of the claims file, the Board notes that the Veteran never actually claimed that he had ringing in his ears (i.e., tinnitus) continually since his combat in the Republic of Vietnam or that he had problems seeing since service.  Instead, he has claimed that his current tinnitus was caused by the noise he was exposed to during basic training and in combat and, for reasons that will be explained in more detail below, the Board finds that he is neither competent or credible to provide such a medical opinion because he does not have the required medical training.  Id.  

In these circumstances, the Board gives more credence and weight to the lack of medical evidence, which does not show complaints, diagnoses, or treatment for tinnitus for over twenty-five years following his separation from active duty, than any claims by the Veteran and his representative to the contrary.  Therefore, entitlement to service connection for tinnitus based on post-service continuity of symptomatology must be denied.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(b).

As for service connection based on the initial documentation of the disabilities after service under 38 C.F.R. § 3.303(d), the Board notes that the record is negative for a competent and credible opinion finding a causal association or link between the Veteran's tinnitus and an established injury, disease, or event of service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(d); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992) (establishing service connection requires finding a relationship between a current disability and events in service or an injury or disease incurred therein).  

In fact, as to the tinnitus, the July 2007 VA examiner, after a review of the record on appeal and an examination of the claimant, specifically opined that it was not related to service.  The examiner reached this conclusion because service treatment records are negative for complaints or a diagnosis of tinnitus and the onset of tinnitus was less than five years ago which placed it at more than thirty years after his military service.  This opinion is not contradicted by any other medical opinion of record.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (VA may only consider independent medical evidence to support its findings and is not permitted to base decisions on its own unsubstantiated medical conclusions).

As to the Veteran's and his representative's assertions that the claimant's tinnitus was caused by his military service, including his in-service noise exposure during combat in the Republic of Vietnam, the Board acknowledges the fact that tinnitus is observable by a lay person.  See Charles, supra.  However, for the reasons explained above, the Board does not find these statements in support of claim regarding having tinnitus due to military service credible. 

Furthermore, the Board finds more competent and credible the opinion by the July 2007 VA examiner that his tinnitus was not caused by his military service than the Veteran and his representative's lay claims.  See Black v. Brown, 10 Vet. App. 297, 284 (1997) (in evaluating the probative value of medical statements, the Board looks at factors such as the individual knowledge and skill in analyzing the medical data).

Based on the discussion above, the Board also finds that service connection for tinnitus is not warranted based on the initial documentation of the disabilities after service because the weight of the competent and credible evidence is against finding a causal association or link between the post-service disorders and an established injury, disease, or event of service origin.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(d); Rabideau, supra.

Accordingly, the Board must conclude that the weight of the evidence is against the claims of service connection for tinnitus.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 (2011)  

In reaching the above conclusion, the Board also considered the doctrine of reasonable doubt.  38 U.S.C.A. § 5107(b).  However, as the preponderance of the evidence is against the claim, the doctrine is not for application.  See also, e.g., Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Entitlement to service connection for tinnitus is denied.





REMAND

Service connection may be granted where disability is proximately due to or the result of already service-connected disability.  38 C.F.R. § 3.310.  Compensation is payable when service-connected disability has aggravated a non-service-connected disorder.  Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

As for secondary service connection for glaucoma under 38 C.F.R. § 3.310, the Board notes that there is no opinion in the record addressing the question of whether the Veteran's glaucoma was aggravated by his service connected type 2 diabetes mellitus.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.310; Allen, supra.  In fact, the February 2007 and July 2008 VA examiners opined that it was not related to his service connected type 2 diabetes mellitus, but did not specifically address aggravation.  A new opinion is required to address that possibility.

As to the claim of service connection for hepatitis C, the Board notes that the Court in Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) held that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  However, while in February 2007 the Veteran was provided a VA examination to obtain a medical opinion as to the relationship between the claimant's current hepatitis C and his military service, that examiner's opinion does not appear to take into account the two surgeries the Veteran had while on active duty - the March 1968 surgery to remove a shell fragment from his right wrist and the March 1974 surgery to repair a fractured right radial head.  See Green v. Derwinski, 1 Vet. App. 121 (1991) (holding that VA's duty to assist includes conducting a thorough and contemporaneous examination of the veteran that takes into account the records of prior examinations and treatment).  Therefore, the Board finds that a remand to obtain an addendum to this opinion is required.  See 38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79, 84-86 (2006).

Likewise, the Board notes that the February 2007 VA examiner opined that the Veteran's intravenous drug use from the 1980's to 1996 caused his hepatitis C.  Moreover, the Veteran's representative has argued that the claimant's intravenous drug use was caused by the appellant's self medicating to treat his service connected PTSD.  See 38 C.F.R. § 3.310; Allan, supra.  However, the Board notes that the record does not contain a medical opinion as to this alleged relationship.  Therefore, the Board finds that the record contains insufficient medical evidence to make a decision on this issue and a remand to obtain it is required.  See 38 U.S.C.A. § 5103A(d); McLendon, supra.

The Veteran separated from his third period of active duty in 1974.  However, the record does not contain any of his pre-2000 treatment records from the Denver VA Medical Center or any of his other medical records prior to 1995.  In fact, the earliest medical record found in the claims file is a 1993 VA examination report.  Therefore, since such records could be helpful in establishing the claim of service connection for hepatitis C secondary to his already service connected PTSD, the Board finds that while the appeal is in remand status an attempt should be made to obtain and associate with the claims file his outstanding medical records from 1974 to 2000.  See 38 U.S.C.A. § 5103A(b); Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA adjudicators are deemed to have constructive notice of VA treatment records); Ivey v. Derwinski, 2 Vet. App. 320, 323 (1992) (holding that when reference is made to pertinent medical records, VA is on notice of their existence and has a duty to assist the Veteran to attempt to obtain them).

As to the claims for higher ratings for PTSD as well as peripheral neuropathy of the right and left leg, in October 2007 the RO received from the Veteran statements that expressed disagreement with the ratings assigned these disabilities in the August 2007 rating decision.  The Board finds that these statements acted as notices of disagreement (NODs) as to each of these rating claims.  See 38 C.F.R. § 20.201 (2011) (defines an NOD as "[a] written communication from a claimant or his or her attorney expressing dissatisfaction or disagreement with an adjudicative determination by the [RO] and a desire to contest the result"; it "must be in terms which can be reasonably construed as [expressing] disagreement with that determination and a desire for appellate review"); Fenderson v. West, 12 Vet. App. 119 (1999) (holding that the Board determines de novo whether a document is an NOD).  

Therefore, even though the RO in subsequent rating decisions granted higher evaluations for PTSD as well as peripheral neuropathy of the right and left leg (see rating decisions dated in March 2008 and October 2008), because the RO did not even issue a statement of the case (SOC) as to these issues the Board finds that that they must be remanded for a SOC.  See Manlincon v. West, 12 Vet. App. 238 (1999); Also see AB v. Brown, 6 Vet. App. 35 (1993) (in an appeal in which the veteran expresses general disagreement with the assignment of a particular rating and requests an increase, the RO and the Board are required to construe the appeal as an appeal for the maximum benefit allowable by law or regulation).

Accordingly, these issues are REMANDED to the RO/AMC for the following actions:

1. The RO/AMC should obtain and associate with the record all of the Veteran's 1974 to 2000 treatment records from all identified sources including the Denver VA Medical Center and the VetCenter.  All actions to obtain the requested records should be documented fully in the claims file.  

2. Send the claims folder to the examiner who conducted the July 2008 VA examiner and ask the examiner to review the file and provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's glaucoma has been aggravated by his service connected diabetes or any other service-connected disability.  The term "aggravation" is defined as a permanent worsening beyond the natural progression of the disease or disability.  If the examiner determines that an opinion cannot be provided without another examination, then the Veteran should be scheduled for another examination.  If the examiner from July 2008 is unavailable, then an new examination should be provided and the new examine should provide the requested opinion.  A complete rationale should be provided for any opinion offered.

3. After undertaking the above development to the extent possible, the RO/AMC should obtain an addendum to the February 20007 VA examination by the same examiner or another qualified examiner if that examiner is not available.  The claims file should be provided to the examiner in connection with the addendum.  The examiner is to thereafter provide an answer to the following question:

a.  Is it at least as likely as not (50 percent probability or more) that the Veteran's current hepatitis C was caused by his military service including the shell fragment wound he sustained in March 1968 and subsequent surgery to remove a shell fragment and the March 1974 surgery to repair a fractured right radial head.  

In providing an answer to the above question, the examiner is advised that the term at least as likely as not does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  More likely and as likely support the contended causal relationship; less likely weighs against the claim. 

4. After undertaking the above development to the extent possible, the RO/AMC should provide the Veteran with a psychiatric examination.  The claims file should be provided to the examiner in connection with the examination.  All indicated tests and studies deemed appropriate by the examiner must be accomplished and all clinical findings should be reported in detail.  The examiner is to thereafter provide answers to the following questions:

a.  Is it at least as likely as not (50 percent probability or more) that the Veteran's adverse psychiatric symptomatology met the criteria for a diagnosis of PTSD at any time from the 1980's to 1996 

b.  If so, is it at least as likely as not (50 percent probability or more) that the Veteran's PTSD caused him to use intravenous drugs, as a form of self medication, at any time from the 1980's to 1996? 

In providing answers to the above questions, the examiner is advised that the term at least as likely as not does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  More likely and as likely support the contended causal relationship; less likely weighs against the claim. 

5. As to the claims for higher ratings for PTSD as well as peripheral neuropathy of the right and left leg, the RO/AMC should issue a SOC.  If the Veteran files a timely substantive appeal as to any of these issues, it should be returned for review by the Board.

6. The RO/AMC should thereafter readjudicate the claim of service connection for hepatitis C.  The adjudication should include both direct and secondary service connection.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence received, and any evidence not received, and all applicable laws and regulations considered pertinent to the issue currently on appeal.  A reasonable period of time should be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


